Citation Nr: 1603542	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-26 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU), to include extraschedular consideration.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971, including combat service in Vietnam.  His awards and decorations include the Combat Medical Badge and Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his December 2009 notice of disagreement with the October 2009 rating decision, the Veteran requested a hearing before a Decision Review Officer (DRO). However, in a statement dated February 2011, the Veteran withdrew this hearing request; thus, his request is deemed withdrawn.

This matter was before the Board in August 2013 and June 2014 where it was remanded for further development.  Pursuant to the Board's remand directives, the claim was forwarded to the Director of Compensation Service for consideration for an extraschedular TDIU.  Thereafter, the Appeals Management Center (AMC) readjudicated the claim in a July 2014 supplemental statement of the case.  The Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran's is service connected for posttraumatic stress disorder (PTSD) at a 50 percent disability rating

2. The Veteran was last employed in 1999 as a bus driver.

3. The service-connected disability is not shown to preclude the Veteran securing and following substantially gainful employment consistent with educational and work background. 


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on individual unemployability by reason of service-connected disability, to include on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2009 that fully addressed all notice elements and was sent prior to the initial decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in May 2009. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  Additionally, the Veteran was afforded adequate medical examination in furtherance of his claim.  VA provided examination in September 2013 to obtain medical evidence as to whether the service-connected disability precluded the Veteran from securing all forms of substantially gainful employment.  The examination is adequate because it was performed by a medical professional based on review of the claims file and a solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner considered the Veteran's reported medical history and lay statements concerning the service-connected disability.  The VA examiner described the symptoms and manifestations due to the service-connected disability and provided an opinion as to whether the disability prevented substantially gainful employment.  The examination report is accurate and fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained for this issue.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein, such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R.   § 4.16(a). 

The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran asserts that his is unemployable due to his service-connected disability.  Specifically, he contends that his PTSD prevents him from obtaining and maintaining substantially gainful employment.

In this case, the Veteran is only service-connected for PTSD and was assigned a 50 percent disability rating.  Thus, he does not have a single disability rated at 60 percent disabling or a combined rating of 70 percent.  Therefore, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b)  in the first instance without ensuring that the claim was referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, in May 2014, the Veteran's claim was forwarded to the Director of VA's Compensation Service for extraschedular consideration.  The Director determined that a TDIU on an extraschedular basis was not warranted. 

The Board may now review the decision of the Director of Compensation with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's May 2009 application for a TDIU indicates that he last worked full time in July 1991, his disability affected full time employment in July 1991 and he became too disabled to work in January 1991.  According to his claim he was last employed at the Mass Bay Transportation Authority as a bus driver from November 1976 to July 1991.  He stated he worked 40 hours a week and lost approximately nine months' time from illness.  He reported he applied for employment in 1991.  The Veteran received EMT training in approximately 1986.  

An August 2009 letter from Massachusetts Bay Transportation Authority reported the Veteran retired in 2000.

VA and private treatment records noted complaints of and treatment for PTSD.  However, the records did not suggest that the Veteran was unemployed as a result of his service-connected disability.

The Veteran was afforded a VA PTSD examination in September 2013.  After examination of the Veteran, the examiner determined the Veteran had occupation and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner opined that it was less likely as not that the Veteran's psychiatric disability renders him unable to secure or follow a substantially gainful occupation.  The Veteran reported that he worked as a bus driver from 1976 until 1999.  He stated that he opted to leave his job because "[23] years was the minimal amount you needed to take retirement.  The traffic and people were starting to get to me.  I didn't want to do it anymore."  The Veteran stated that after he retired from his employment as a bus driver he worked for one year installing "low voltage electricity" but lost this job when the "company went out of business."

Pursuant to the Board remand and as alluded to above, a memorandum was rendered by the Director in May 2014.  The Director rendered a negative opinion finding that the evidence did not show that the Veteran's service-connected PTSD prevented him from engaging in substantial gainful employment.  The evidence from past psychiatric records did not support the Veteran's contentions.  No hospitalizations, emergency room treatment or intensive outpatient treatment for PTSD was shown.  The Director explained that the objective evidence of record does not demonstrate that the Veteran's service-connected PTSD significantly impacts employment and his ability to obtain and maintain gainful employment therefore, TDIU was denied on an extrashedular basis per 38 C.F.R. § 4.16(b).  

After a review of the evidence of record, the Board finds that TDIU, to include on a extraschedular basis, is not warranted.  The probative evidence does not demonstrate that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability of PTSD.  The evidence demonstrates at most mild or transient symptoms due to PTSD, which is not commensurate with inability to be gainfully employed.  

The Board has also considered the lay evidence of record that the Veteran's PTSD precluded all forms of substantially gainful employment.  The Veteran's own implied assertions are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  While the Veteran, as a layperson, is competent to describe symptoms and firsthand events, he is not considered competent to provide an opinion as to whether the service-connected disability is of such severity as to prevent all forms of substantially gainful employment.  Determining the degree of severity of a disability is a complex medical question and the Veteran has not been shown to possess the medical knowledge or expertise to provide such an opinion or perform such evaluation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not shown that the Veteran has the expertise to provide a medical opinion as how his service-connected psychiatric disorder affects his ability to be employed. 

The Board finds that the Veteran is competent to state that he is unable to work as this is a firsthand event.  However, this statement has limited credibility.  In weighing credibility, VA may consider bias, self-interest, and desire for monetary gain.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran has not submitted any medical evidence to support his assertion that the service-connected disability prevents him from substantially gainful employment.  This statement is outweighed by the medical evidence discussed above. 

In denying the Veteran's TDIU claim, the Board has considered the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue under 38 C.F.R. 
§ 4.16(b).  The Board concludes that the evidence supporting an award of a TDIU rating on the basis that the Veteran could not work due to his PTSD is outweighed by all of the negative evidence of record discussed in detail hereinabove. 

In sum, the Board finds that the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disability in order to warrant TDIU, to include on an extraschedular basis.   As such, the preponderance of the evidence is against the Veteran's claim and that the benefit of the doubt rule does not apply.  Therefore, an extraschedular TDIU is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total rating based on individual unemployability by reason of service-connected disability, to include on an extraschedular basis, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


